Citation Nr: 1041970	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.M., and C.M.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from June 1979 to 
December 1986; he had additional service with the Naval Reserves 
through August 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2008 rating decision in which the RO denied service 
connection for skin cancer and for PTSD.  The Veteran filed a 
notice of disagreement (NOD) in July 2008.  

In January 2009, the RO issued a rating decision granting service 
connection for skin cancer, and a statement of the case (SOC) 
denying service connection for PTSD.  Because the January 2009 
decision represents a full grant of the benefits sought with 
respect to the Veteran's claim for service connection for skin 
cancer, this matter is no longer before the Board for 
consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1977).  With respect to the SOC's denial of service connection 
for PTSD, the Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2009.  

In May 2010, the Veteran, C.M., and M.M. testified during a Board 
hearing before the undersigned Acting Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

In May and July 2010, the Veteran submitted additional evidence, 
along with a waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has alleged in-service stressors that are 
consistent with the circumstances of his service.  

3.  The competent medical evidence on the question of whether the 
Veteran meets the criteria for a diagnosis of PTSD related to 
military service is, at least, in relative equipoise.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD, are met.  38 U.S.C.A. 
§§ 1131, 1154(a), 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection on appeal, the Board finds that all notification and 
development action needed to fairly adjudicate this claim has 
been accomplished.  

II.  Analysis

In this case, the Veteran asserts he currently has PTSD resulting 
from stressors that occurred during his active duty.  In the 
January 2009 SOC, the RO conceded the Veteran's stressors, but 
denied the claim because the evidence did not show that the 
Veteran met the criteria for a diagnosis of PTSD.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Specifically regarding PTSD claims, the record must establish a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., under 
the criteria of the Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994), (DSM-IV)).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that a Veteran have 
personally participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2010); 
38 C.F.R. 3.304(f)(1) (2010); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

Under the legal authority in effect at the time of the Veteran's 
claim, if the alleged stressor was not combat related, then the 
Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).

The regulations pertaining to PTSD claims have been recently 
amended, effective July 13, 2010.  See 75 Fed. Reg. 39843 (July 
13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective and applicability dates from July 12, 2010 to July 13, 
2010).  Such revisions liberalize, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the July 2010 amendment of 38 CFR § 
3.304(f) eliminates the requirement for corroborating evidence of 
the claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that a VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; that 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and that the Veteran's 
symptoms are related to the claimed stressor.  The amendment has 
no impact on PTSD claims that arise out of in-service diagnoses 
of PTSD, or PTSD stressors experienced during combat, internment 
as a prisoner-of-war, or as the result of personal assault.

The Board finds that based on the evidence of record, and 
resolving reasonable doubt in the Veteran's favor, entitlement to 
service connection for PTSD is warranted.  

The Veteran asserts that he has PTSD due to several stressors 
that occurred during service.  He alleges that while serving on 
the U.S.S. Shreveport off the coast of Beirut, he witnessed 
constant artillery fire and mortar fire.  He also said that he 
went ashore on three occasions and was under constant fear of 
attack.  On one occasion, he said he saw a Lebanese police 
officer shoot at a car.  He also described visiting a refugee 
camp and being upset at what he saw there.  While serving on the 
U.S.S. Spruance, he described having a general stressful working 
environment (e.g., long hours, difficult supervisor, etc.).  He 
said on one occasion he had deal with an armed sailor who was 
hallucinating.  He said the sailor pulled a gun on him, but he 
was able to diffuse the situation.

The Veteran has also described several stressors that occurred 
during his civilian life.  He said that he felt depression and 
anxiety over not being able to find a job suitable to his 
educational level.  He also reported having marital problems that 
eventually led to divorce, and financial problems that led to 
bankruptcy and house foreclosure.  

In this case, the Board finds that the Veteran's stressors while 
serving on the U.S.S. Shreveport off the coast of Beirut involve 
a fear of hostile military activity, and are consistent with the 
places, types, and circumstances of service.  38 U.S.C.A. 
§ 1154(a).  Specifically, the Veteran submitted information 
showing that the U.S.S. Shreveport joined a multi-national force 
in September 1982 off the coast of Beirut, Lebanon, and returned 
to Norfolk in March 1983.  The ship was awarded the Navy Unit 
Commendation and the Navy Expeditionary Forces medal for 
operations off the Lebanese coast.  The Veteran's personnel 
records reflect that he served on the U.S.S. Shreveport during 
this time period.  

As regards a diagnosis of PTSD, the medical evidence as to 
whether the Veteran meets the criteria for a diagnosis under the 
DSM-IV is conflicting.  

The report of the October 2008 VA examination reflects that the 
Veteran was diagnosed with dysthymic disorder and anxiety 
disorder, not otherwise specified (NOS), with features of 
generalized anxiety and panic attacks.  The examiner opined that 
these diagnoses were unrelated to the Veteran's military service.  
The examiner further opined that the Veteran did not meet the 
full criteria for PTSD under the DSM-IV and instead diagnosed the 
Veteran with a nightmare disorder related to a reported military 
stressor.  Specifically, the examiner found that the Veteran had 
a stressor that met criterion A, and had frequent nightmares that 
met criterion B, but did not have symptoms of avoidance or 
numbing that met criterion C or symptoms of increased arousal 
that met criterion D.  

The report of a July 2010 psychiatric evaluation by Dr. C., a 
private physician, reflects that the Veteran was diagnosed with 
PTSD, anxiety disorder, panic disorder with agoraphobia, and 
dysthymia.  The physician opined that the Veteran's PTSD should 
be service-connected.  After reviewing the report of the October 
2008 VA examination, VA outpatient treatment records, as well as 
statements by the Veteran's family members, and conducting a 60-
minute interview with the Veteran, the physician opined that the 
Veteran met all the criteria for a diagnosis of PTSD under the 
DSM-IV.  Specifically, the physician noted that the Veteran had 
symptoms that met criterion C:  avoiding thoughts, feelings, and 
conversations about the trauma, avoiding crowded places, feelings 
of detachment or estrangement from others with restricted affect, 
and a sense of foreshortened future.  The physician also noted 
that the Veteran had symptoms that met criterion D:  difficulty 
falling asleep and staying asleep, irritability and outbursts of 
anger, difficulty concentrating, and exaggerated startle 
response.  

The Board also notes that during the May 2010 Board hearing, and 
in various written statements, the Veteran's family members have 
reported that the Veteran became increasingly withdrawn and 
disorganized after his military service and that despite his 
intelligence, he was unable to fulfill his potential and was 
often unemployed and struggling financially.  They also reported 
that the Veteran has had frequent outbursts of anger and 
irritability, and difficulty concentrating, and that he avoids 
people and feels a sense of foreshortened future.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board finds, resolving reasonable doubt in favor of the 
Veteran, that there is competent medical evidence establishing a 
diagnosis of PTSD, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and the 
claimed in-service stressors.  Accordingly, the Board concludes 
that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


